DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-16 are pending.
Claims 1-16 are allowed.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements submitted on November 13, 2020 and April 7, 2021 were considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: in claim 16, line 1 delete the space between the “w” and “herein”, such that it reads as “wherein”.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Bonnier et al. ("Perfluoroaryl-Substituted Boron Dipyrrinato Complexes", Organometallics, Vol. 28, No. 16, 2009, pp. 4845-4851) and Yuan et al. ("Spiro-BODIPYs with a Diaryl Chelate: 
    PNG
    media_image1.png
    142
    121
    media_image1.png
    Greyscale
 in Scheme 3 on page 4846.  Yuan et al. disclose the following compounds 
    PNG
    media_image2.png
    141
    334
    media_image2.png
    Greyscale
in Scheme 1 on page 13481.   Bonnier et al.  and Yuan et al. fail to teach or fairly suggest a compound having the claimed formula 1 
    PNG
    media_image3.png
    319
    328
    media_image3.png
    Greyscale

with the substituents X1-R3 and X2-R4, wherein X1 and X2 are independently an O or S and R3 and R4 are a substituted or unsubstituted aryl group.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROSALYND A KEYS/Primary Examiner, Art Unit 1699